McCLELLAN, J.
It lias come to be settled in this court that a count sounding in damages for personal injuries resulting from the negligence of a person in charge or control of any signal point, locomotive, &c. &c., must allege the name of such person, or that his name is unknown to the plaintiff. — Mobile & Ohio R. R. Co. v. George, 94 Ala. 199 ; McNamara v. Logan, 100 Ala. 187 ; L. & N. R. R. Co. v. Bouldin, 110 Ala. 185.
The assignments of demurrer to the third count of the complaint directed against the failure of said count to aver the name of such person, or that his name was unknown to plaintiff should have been sustained. Other grounds of demurrer to the complaint are not insisted on in the brief of appellant’s counsel, and we have not considered them.
Reversed and remanded.